Citation Nr: 0829390	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  97-09 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebral vascular accident (CVA), to include a lacunar 
infarct, claimed as secondary to the service-connected 
psychiatric disorder.

2.  Entitlement to service connection for cardiovascular 
disease, status post myocardial infarction, coronary artery 
bypass graft surgery, and placement of a pacemaker, claimed 
as secondary to the service-connected psychiatric disorder

3.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 based on hospitalization at a 
Department of Veterans Affairs Medical Center (VAMC) from 
July 7, 1995 to July 25, 1995.

4.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 based on hospitalization at a 
Department of Veterans Affairs Medical Center (VAMC) from 
July 7, 1995 to July 25, 1995.
5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU) based on a claim received in January 1990.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1943 to December 
1951.  The appellant is the veteran's custodian.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from two rating decisions in July 1996 and from a 
rating decision in November 2001 issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In August 2000, the Board remanded the veteran's claim of 
entitlement to service connection for cardiovascular disease 
secondary to the service-connected psychiatric disorder for 
additional development.  In May 2002, the Board denied the 
veteran's claim.  In June 2002, the veteran's representative 
filed a motion for reconsideration of the Board's May 2002 
decision.  By an order dated in September 2002, a Deputy Vice 
Chairman of the Board granted the motion.  In March 2003, the 
Board once again denied secondary service connection for 
cardiovascular disease.  The veteran appealed the Board's 
March 2003 decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In August 2004, counsel for the 
veteran and the Secretary of VA filed a Joint Motion for 
Remand.  An Order of the Court dated in September 2004 
granted the motion, vacated the Board's March 2003 decision, 
and remanded the case to the Board.

In July 2003, the Board remanded the issues of entitlement to 
service connection for residuals of a cerebral vascular 
accident and for a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for re-adjudication.  In 
February 2005, the Board remanded the issue of entitlement to 
secondary service connection for cardiovascular disease for 
further development.  

In October 2006, the Board denied the veteran's claims for 
secondary service connection for cardiovascular disease and 
cerebral vascular accident and the claim for entitlement to 
TDIU and dismissed the claims for temporary total rating 
under the provisions of 38 C.F.R. § 4.30 as moot.  

In May 2007, the Board vacated its October 2006 decision.  
The Board noted that on July 20, 2006, the veteran's attorney 
had submitted a request to the RO for an extension of time to 
respond to a December 2005 Supplemental Statement of the Case 
(SSOC).  Previous requests for extensions had resulted in an 
extension of time to submit additional evidence until July 
21, 2006.  The RO had transferred the case to the Board 
without ruling on the July 20, 2006 request for an extension 
of time to respond.  The Board determined that the 
promulgation of the adverse appellate decision in October 
2006 was not in accordance with VA procedure regarding due 
process of law pursuant to 38 C.F.R. § 20.303.  In a separate 
May 2007 decision, the Board remanded the case to the RO in 
order to issue a ruling on the July 20, 2006 request for an 
extension of time to reply to the December 2005 SSOC.  

In February 2007, the veteran's attorney submitted a motion 
for reconsideration of the Board's October 2006 decision.  In 
June 2007, a Deputy Vice Chairman at the Board determined 
that since the May 2007 decision by the Board vacated the 
October 2006 decision, the motion for reconsideration was 
moot.  

In a July 2007 letter, the RO granted the veteran's 
attorney's July 20, 2006 request for an extension.  The 
veteran was granted a 60 day extension (until September 16, 
2007) to reply to the December 2005 SSOC.  On September 13, 
2007, the veteran's attorney submitted another request to the 
RO for an additional 60 days to submit evidence until 
November 17, 2007.  In a September 2007 letter, the RO 
granted an extension, until October 27, 2007, for submission 
of additional evidence and argument in support of the claims.  
There is no indication that any further requests for 
extension of time has been submitted by the veteran's 
attorney.    


FINDINGS OF FACT

1.  There is no competent medical evidence of residuals of 
stroke, to include a lacunar infarct.

2.  The greater weight of the competent medical evidence of 
record is against finding that the veteran has cardiovascular 
disease which is related to service-connected psychiatric 
disorder.  

3.  The veteran's claim for a temporary total rating under 
the provisions of 38 C.F.R. § 4.29 based on hospitalization 
from July 7, 1995, to July 25, 1995, is moot. 

4.  The veteran's claim for a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 based on hospitalization 
from July 7, 1995, to July 25, 1995, is moot.

5.  There is no credible or competent evidence of record 
showing that during the period from January 1990 to January 
3, 1995, the veteran was unable to obtain or maintain 
substantially gainful employment due to his service-connected 
psychiatric disorder.  


CONCLUSIONS OF LAW

1.  Residuals of a stroke, to include a lacunar infarct, were 
not incurred during active service, nor is any such 
disability causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).

2.  Cardiovascular disease, status post myocardial 
infarction, coronary artery bypass graft surgery, and 
placement of a pacemaker, was not incurred during active 
service, nor is any such disability causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2007).

3.  The claim for a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 based on hospitalization at VA 
Medical Center from July 7, 1995, to July 25, 1995, is 
dismissed as moot.  38 U.S.C.A. § 7105 (West 2002).

4.  The claim for a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 based on hospitalization at VA 
Medical Center from July 7, 1995, to July 25, 1995, is 
dismissed as moot.  38 U.S.C.A. § 7105 (West 2002).
  
5.  Entitlement to TDIU on a claim received in January 1990 
is not warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

Initially, the Board notes that VCAA notice is not required 
with respect to the veteran's claims for temporary total 
ratings under 38 C.F.R. § 4.29 and 38 C.F.R. § 4.30 because 
the issues presented involves claims that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law).

With regard to the issues of secondary service connection and 
entitlement to TDIU, if complete notice is not provided until 
after the initial adjudication, such a timing error can be 
cured by subsequent legally adequate VCAA notice, followed by 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Moreover, where there is 
an uncured timing defect in the notice, subsequent action by 
the RO which provides the claimant a meaningful opportunity 
to participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In November 2001 and February 2006 letters, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  These letters post-dated the RO rating decisions.  
The letters informed the veteran of what evidence was 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  Although no 
longer required, the veteran was also asked to submit 
evidence and/or information in his possession to the RO.  The 
claim then was readjudicated in the January 2008 SSOC, which 
contained a list of all evidence considered, a summary of 
adjudicative actions, included all pertinent laws and 
regulation, including the criteria for evaluation of the 
veteran's disabilities, and an explanation for the decisions 
reached.  Finally, the Board notes the RO sent the veteran a 
letter in July 2006 informing him of how disability ratings 
and effective dates are assigned.  See Dingess, supra. 

For these reasons, to whatever extent there may have been any 
error in the quality or timing of the VCAA notice, the 
essential fairness of the adjudication has not been affected.  
The untimely notice explained what was needed in order to 
support his claim, thus conferring actual knowledge of the 
claim requirements upon the claimant and was then followed by 
appropriate readjudication.  Moreover, the record shows that 
the appellant has been represented by counsel during the 
course of the appeal.  Overton v. Nicholson, 20 Vet. App. 427 
(2006).  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was 
necessary to substantiate his service connection claims, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's 
service treatment records are of record and the RO has 
obtained VA medical opinions. Thus, it appears that all 
obtainable evidence identified by the veteran relative to 
these claims has been obtained and associated with the claims 
file, and that neither he nor his attorney has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Secondary Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As pertinent in the present case, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2007).  When aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

Because the veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 
C.F.R. § 3.310 in effect before the revision, as this version 
favors the veteran.  See generally VAOPGCPREC 7-03 and 
VAOPGCPREC 3-00.

Cerebral Vascular Accident

VA medical records show that the veteran was hospitalized in 
January 1995 for psychiatric treatment.  During his 
hospitalization, the veteran complained of  right-sided 
weakness since 1991.  A CT scan indicated no evidence of 
cortical infarction; however, there was evidence of a small 
lacunar infarct in the right basal ganglia.  A neurology 
consult was obtained and the impression of the neurologist 
was functional sensory loss.  The neurologist expressed in 
his consult that he did not think that the veteran had had a 
left hemispheric CVA in the past. 

In July 1998, the veteran underwent an examination by a VA 
fee-basis specialist in neurology.  Following a review of the 
veteran's medical history and neurological examination, the 
examiner stated that he was unable to identify any objective 
evidence for a stroke in the past.  

In a May 2003 addendum to a VA heart examination conducted in 
September 2001, a VA examiner stated that it was his medical 
opinion that the veteran's history of a lacunar infarct was 
"certainly not secondary" to his military service.  The 
examiner reported that lacunar infarcts are known to be 
highly related to poor control of blood pressure and that the 
veteran had exhibited severe hypertension which was poorly 
controlled at the time of the September 2001 VA examination.  
Service connection is not in effect for hypertension.

In this case, there is no competent medical evidence of 
record showing that the veteran has had a stroke.  Two 
neurologists have concluded that the veteran has not suffered 
from a stroke.  Accordingly, the Board finds that the record 
lacks competent and probative evidence of a diagnosis of a 
stroke or residuals of stroke. If there is no current 
diagnosis, service connection cannot be established.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The medical evidence 
does suggest a history a lacunar infarct; however, a VA 
examiner concluded that the lacunar infarct was not secondary 
to the veteran's military service.  Rather, the evidence 
indicates that the lacunar infarct was due to the veteran's 
poorly controlled hypertension for which he is not service-
connected.  There is no medical evidence of a relationship 
between the lacunar infarct to the veteran's service-
connected psychiatric disability.  Therefore, the Board finds 
that the preponderance of the evidence is against service 
connection for residuals of stroke, to include a lacunar 
infarct, as secondary to a service-connected acquired 
psychiatric disorder.  38 U.S.C.A. § 5107(b).    

Cardiovascular Disease

The veteran contends that his cardiovascular disease has been 
made worse by his service-connected dysthymia.  In support of 
his claim, the veteran has submitted various medical 
treatises and articles that relate anxiety and stress to 
coronary artery disease. 

On VA psychiatric examination in June 1996, the examiner 
stated that stress is an etiology of cardiac problems.  The 
examiner related some of the veteran's stress to military 
service and some stress to other events and concluded that 
service-connected stress had a small bearing on current 
cardiac problems.

In a June 1996 VA progress report, a VA physician felt that 
coronary artery disease, syncope, light-headedness and 
dizziness were associated with anxiety and stress.  

In a September 1996 VA progress report, a VA physician felt 
that there was a large anxiety component to the veteran's 
coronary artery disease.  

On VA examination in July 1998, the examiner opined that 
anxiety and agitation might have contributed to bradycardia-
tachycardia syndrome and that anxiety could have contributed 
to elevated blood pressure.

On VA examination in July 2001, the examiner noted several 
risk factors for heart disease including diabetes mellitus, 
hyperlipidemia, high blood pressure, the veteran's age, 
gender and strong family history of coronary artery disease, 
and concluded that the service-connected psychiatric 
disability did not cause or contribute to coronary artery 
disease.  The VA physician had erroneously stated that the 
veteran's father and two sisters had coronary artery disease.  
According to the claims file, the veteran's father did not 
have coronary artery disease and the veteran had reported 
that he does not have a sister.  Since the medical opinion 
was based on an inaccurate factual premise, it had no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993). 
 
On VA examination in September 2001, the same VA examiner who 
conducted the July 1998 VA examination, opined that there 
certainly was a possibility that the veteran's anxieties 
could have impacted his diet, which impacted diabetes 
mellitus, and could have led to progression of coronary 
artery disease.

In a Joint Motion for Remand, the parties agreed that a VA 
medical expert was to review the claims files and give an 
opinion with support rationale as to: (1) whether it is as 
likely as not that the veteran's long-term psychiatric 
disability has caused or aggravated his coronary artery 
disease; and (2) whether the expert agrees or disagrees with 
the statements of previous VA physicians who have made a 
connection between the veteran's coronary artery disease and 
anxiety.

In a February 2005 remand, the Board requested that the 
veteran undergo a VA medical examination by a specialist in 
cardiology.

The veteran underwent a VA examination in October 2005 by a 
cardiologist who concluded that the veteran's service-
connected psychiatric disability did not cause his 
cardiovascular disease and that objective data was not 
evident to support a finding that the psychiatric disability 
aggravated the cardiovascular disease.  The examiner stated 
that for anyone to say that the veteran's service-connected 
psychiatric disability has aggravated his cardiovascular 
disease would be mere speculation.  The examiner indicated 
that the veteran's extensive claims files were reviewed.  The 
examiner described in depth the veteran's pertinent medical 
history and commented on the statements made by previous VA 
examiners.  In particular, it was noted that the veteran had 
a brother, son and a daughter with coronary artery disease.  
With regard to the articles on the relationship of depression 
and anxiety to coronary artery disease, the examiner felt 
that such literature was exceedingly controversial.  With 
regard to the June 1996 VA physician's statement, the 
examiner felt that the context of the physician's statement 
was that he was explaining the dizziness and lightheadedness 
with the anxiety as opposed to specifically the severity or 
nature of the coronary artery disease.  The examiner felt 
that if this was a true interpretation of the context to the 
statement, then he would absolutely agree that anxiety can be 
associated with the symptoms of dizziness and 
lightheadedness.  The examiner felt that the September 1996 
VA physician's statement that there is a large anxiety 
component contributing to the veteran's coronary artery 
disease was somewhat of an overstatement.  It was noted that 
previous physicians acknowledged that the veteran had several 
risk factors including that of diabetes and hypertension.  
That made the statement of a "large" contribution by 
anxiety, difficult to ascribe to.        

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The opinions of the October 2005 VA cardiologist are 
specific, direct and conclusive in stating that that the 
veteran's coronary artery disease was not caused by or 
aggravated by service-connected psychiatric disorder.  It is, 
by far, the most compelling evidence presented.  The VA 
cardiologist's opinions are based on the entire review of the 
record, and are more probative than any other opinions on 
file.  As such, there is no basis to establish service 
connection for cardiovascular disease and this claim must be 
denied.  

The veteran has reported that his doctors have told him that 
his stress and anxiety is one of several reasons for his 
heart condition.  The connection between what physicians said 
and layperson's account of what they purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995)

Similarly, the statements by the appellant, who is a licensed 
practical nurse (LPN), stating her personal belief that the 
veteran's service-connected psychiatric disability aggravated 
his non service-connected cardiovascular disease have less 
probative value, because an LPN is not qualified to offer a 
medical opinion on a question requiring the medical judgment 
of a specialist in cardiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In September 2007, the veteran's attorney submitted a copy of 
an internet article that relates anxiety and stress to 
coronary artery disease.  Medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Here, 
crucially, the treatise evidence which has been submitted by 
the veteran's attorney is general in nature and does not 
specifically relate to the facts and circumstances 
surrounding this particular case.  

Also, in a September 2007 statement, the veteran's attorney 
challenged the adequacy of the October 2005 VA examiner's 
conclusions and discussion of the medical evidence in support 
of his conclusions.  The Board finds that such challenge is 
without merit. As described in detail above, the medical 
report clearly describes the reasons and bases for the VA 
examiner's conclusions, who is a specialist in cardiology.  
The examiner supported his rationale by the medical evidence 
of record.  There is no basis whatsoever for the Board to 
find that the VA cardiologist's opinion in this case is 
inadequate. 

Temporary Total Rating Claims

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  38 C.F.R. § 4.29 (2007).

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations based upon convalescence provide that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted.  Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in (1) surgery 
necessitating at least one month of convalescence, (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.29 (2007).

In this case, the veteran has been awarded a total disability 
rating based on unemployability from January 3, 1995, to 
August 8, 1998, and a 100 percent schedular rating from 
August 8, 1998. As the veteran has already been awarded a 
total rating beginning in January 1995, his claims for a 
temporary total disability rating from July 7, 1995, to July 
25, 1995, under the provisions of either 38 C.F.R. § 4.29 or 
38 C.F.R. § 4.30 are moot.  Thus, the claims must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426 
(1994).

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

In an August 2004 Joint Motion for Remand, the VA's Secretary 
conceded that in January 1990, the veteran had filed an 
informal claim for TDIU.  

In February 2005, the Board remanded the issue for 
adjudication by the RO.  At the time of the Board's February 
2005 remand, the veteran had been in receipt of TDIU from 
April 11, 1997 to August 7, 1998, and a 100 percent schedular 
rating from August 8, 1998 for his service-connected 
psychiatric disorder.  A June 2005 rating decision assigned 
an earlier effective date of January 3, 1995 for the grant of 
TDIU.

The veteran underwent a VA psychiatric examination in June 
1989.  The veteran had indicated that on Christmas Day in 
1988, six months earlier, his wife of 41 years announced that 
she was leaving him and did so.  Since that time, the veteran 
complained of being tense, worrying, losing sleep, and losing 
weight.  He stated that he had seen a psychiatrist but he was 
not getting help.  He had been working as a mechanical 
engineer until recently.  Apparently there had been some 
difficulties in his job performance; however, the veteran 
claimed that he decided to retire on his own, but at the time 
he did not know if he could tolerate being idle.

On mental status examination, the veteran was alert and well-
oriented in all three spheres.  There was no evidence of a 
thought disorder or of any delusions.  The examiner found the 
veteran to be sad and despondent.  The examiner further 
commented that in his view, the veteran was in a severe life 
crisis and that he, the examiner, feared that it was possible 
that the veteran might commit suicide.  It was no indicated 
in the report that the veteran had related to the examiner 
that he was planning or thinking about killing himself.  The 
veteran was diagnosed as having adjustment disorder with 
depressed mood.

By a July 1989 rating decision, the RO granted an increased 
evaluation of 30 percent for the veteran's service-connected 
psychiatric disorder.  The veteran did not perfect an appeal 
to the Board of that rating and it is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.

On January 22, 1990, the veteran submitted a statement to the 
RO in which he requested a new medical examination as early 
as possible.  The veteran felt that he was unable to work a 
full day any more due to his condition.  

On June 15, 1990, the veteran submitted another statement to 
the RO in which he stated that he needed a re-evaluation of 
his condition.  He indicated that he had gone downhill and 
found that his employment situation was even worse.  

The veteran underwent a VA psychiatric examination in August 
1990.  He stated that he was depressed, moody, had no 
friends, his wife had divorced him after 43 years of marriage 
and that he was unable to do his work as a stress analyst 
engineer.  At the present time, he was not working.  He 
stated that his company was purchased and his job was phased 
out.  He reported that he last worked in August 1989 and 
since that time, he had not applied for work.  On mental 
status examination, the veteran was oriented and alert.  His 
sensorium was clear and he was friendly, cooperative and 
alert.  There was no evidence of delusions or hallucinations.  
He was diagnosed as having depressive reaction and passive 
dependence.  The examiner felt that the veteran should be 
provided with vocational rehabilitation to return to work if 
he so desired and that the veteran was capable of working at 
the present time.  

On January 3, 1995, the veteran was admitted to a VA Medical 
Center for psychiatric evaluation and treatment.  On 
admission, he stated that he had never seen a psychiatrist 
and that he was not being treated for depression.  The 
veteran's claims file contains no records of VA or non-VA 
inpatient or outpatient psychiatric treatment prior to 
January 3, 1995, which appears to demonstrate that the 
veteran did not seek any such treatment earlier than January 
3, 1995.  

A rating decision in January 1991 confirmed and continued the 
30 percent rating for the veteran's psychiatric disorder.  
The veteran did not initiate or perfect an appeal with the 
RO's decision and it is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.
      
The Board finds that for the period of January 1990 to 
January 3, 1995, the veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  His disability evaluation of 30 percent for 
a psychiatric disorder does not meet the schedular standard 
of one service-connected disability rated 60 percent or more 
disabling.

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Consideration 
may be given to a veteran's education, special training, and 
previous work experience, but not to his age or to the 
impairment resulting from nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.

In this case, the competent medical evidence does not support 
a finding that the veteran's service-connected psychiatric 
disorder rendered him unemployable from January 1990 to 
January 3, 1995.  On VA examination in June 1989, the veteran 
reported that he had retired on his own.  There was no 
indication by the examiner or the veteran that he had stopped 
working as a mechanical engineer because he was not capable 
of performing substantially gainful employment due to his 
psychiatric condition.  Furthermore, although the examiner 
feared that the veteran might commit suicide, there is no 
indication in the examination report that the veteran himself 
had talked of committing such an act.  On VA examination in 
August 1990, the examiner specifically concluded that the 
veteran was capable of working.   
  
Similarly, there is no evidence that the veteran's disability 
picture is so exceptional or unusual so as to render 
inapplicable the schedular standards and insufficient 
evidence that the veteran is unable to secure substantially 
gainful employment by reason of service-connected disability.  
Therefore, referral to the Director, Compensation and Pension 
Service for extra-schedular consideration is not warranted.  
38 C.F.R. § 4.16(b).

In a September 2007 statement, the veteran stated that his 
long-term employer had let him go in the 1980's due to a lack 
of government contracts; however the veteran felt that he was 
put on leave due to his depression.  He reported that after 
being let go, he did not seek any other work due to his 
depression and that by 1990, his children had commented that 
he was getting worse and he ultimately sought psychiatric 
treatment in January 1995.  The veteran, himself, 
acknowledges that he did not seek psychiatric treatment prior 
to January 1995 and as noted above, the VA examinations of 
record prior to January 1995 do not support the veteran's 
argument for a TDIU from January 1990 to January 3, 1995. 

Furthermore, in September 2007 correspondence, the veteran's 
attorney questions the adequacy of the June 1989 and August 
1990 VA psychiatric examination reports.  The Board finds 
that the history provided at the time of the examinations and 
considered by the examiners is consistent with that reflected 
in the record, thus both examination reports (which reflect 
not only the veteran's history, but complaints, clinical 
findings and diagnosis) are sufficient.  38 C.F.R. § 4.2 
(2007); Abernathy v. Principi, 3 Vet.App. 461 (1992).  
Accordingly, the Board finds that there is no basis to find 
that the VA examinations are inadequate.   

The veteran's attorney also contends that the VA's duty to 
assist requires a medical opinion to determine the severity 
of the veteran's psychiatric disability from January 1990 to 
January 3, 1995.  The Board notes that an examination is not 
necessary because the examination could not show evidence of 
the veteran's past disability. 

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of a cerebral 
vascular accident (CVA), to include a lacunar infarct, 
claimed as secondary to the service-connected psychiatric 
disorder, is denied.

Entitlement to service connection for cardiovascular disease, 
status post myocardial infarction, coronary artery bypass 
graft surgery, and placement of a pacemaker, claimed as 
secondary to the service-connected psychiatric disorder, is 
denied.

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 based on hospitalization at a Department 
of Veterans Affairs Medical Center (VAMC) from July 7, 1995 
to July 25, 1995, is denied.



	(CONTINUED ON NEXT PAGE)





Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 based on hospitalization at a Department 
of Veterans Affairs Medical Center (VAMC) from July 7, 1995 
to July 25, 1995, is denied.

Entitlement to TDIU based on a claim received in January 1990 
is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


